Citation Nr: 9914065	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  92-13 003	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right hand and thumb.  

2.  Entitlement to an increased (compensable) rating for a 
dermatologic condition, classified as cysts on the back of 
the head.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from June 1980 to June 1989.  

The issue of entitlement to service connection for residuals 
of a right hand and thumb injury was before the Board in 
October 1996 at which time it was remanded for additional 
evidentiary development.  The requested development has been 
completed by the St. Petersburg RO and the issue is ready for 
further appellate consideration at this time.  

While the case was in appellate status, the additional issues 
of entitlement to increased ratings for cyst of the back of 
the head and hypertension were also being developed for 
appellate review.  The appeal with respect to an increased 
rating for the cyst has been perfected and is properly before 
the Board at this time.  In this regard, the veteran's 
service-connected dermatologic condition was originally 
classified by the RO as cyst (sic) of the back of the head.  
However, the service medical records, initial VA examination 
and other post service data shows the presence of more than 
one cyst.  Thus, the Board has recast the service-connected 
disability as cysts, rather than cyst.  

Finally, the appeal on the issue of an increased rating for 
hypertension has not been perfected and this issue not a 
proper subject for appellate review at this time.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of right 
hand and thumb injury is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  A dermatologic condition, classified as cysts on the back 
of the head, produces some complaints of discomfort, but 
without exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  It is also not shown that 
the condition is tender and painful on objective 
demonstration, poorly nourished with repeated ulceration or 
limits the function of the affected part.  


CONCLUSION OF LAW

1.  The claim for service connection for residuals of right 
hand and thumb injury is not well grounded.  38 U.S.C.A. § 
5107  (West 1991 & Supp. 1998).  

2.  The criteria for an increased (compensable) rating for a 
skin condition, classified as cysts on the back of the head, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805, 7806, 
7819  (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria.  In considering the veteran's 
claim for service connection, the threshold question to be 
answered is whether the veteran's claim is well grounded; 
that is, whether it is plausible, meritorious on its own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If a claim is not well grounded, then 
the appeal fails; and there is no further duty to assist in 
developing the facts pertinent to the claim, since such 
development would be futile.  38 U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Factual Background.  Service medical records show that the 
veteran was seen in January 1989 with complaint's of a right 
thumb injury.  He complained of pain on gripping objects.  He 
complained of stiffness of the thumb and next finger.  He 
could not remember any injury.  Subsequent medical records 
are negative as to complaint or treatment of the right hand 
and thumb.  Separation examination in March 1989 was also 
negative for any complaint or finding with respect to the 
right hand and thumb.  

On initial VA examination in August 1990 examination of the 
upper extremities revealed normal range of motion of the 
wrists and hands.  Hand grip was said to be excellent 
bilaterally.  No disability of the right hand and thumb was 
identified on examination.  

On VA examination in September 1994, some limitation of 
dorsiflexion of the right hand was noted.  X-ray studies of 
the right hand revealed no abnormalities.  An impression of 
status post right hand injury was reported.  

Pursuant to the Board's remand in October 1996, the veteran 
underwent VA examination in August 1997 to determine if any 
disability of the right hand and thumb was present.  The 
examiner reported a history of the veteran's service injury 
noting that a personnel carrier door was slammed on his hand, 
but his injury was primarily to the thumb.  The veteran 
reported that he was treated with ice and no further 
treatment was given.  Current complaints were limited to the 
thumb only.  The veteran reported occasional pain lasting one 
or two seconds and then subsiding.  Examination of the hand 
was said to be completely normal.  Findings with respect to 
the right thumb were also reported as normal and the examiner 
could find no reason for the veteran's complaints of 
occasional pain.  The examiner opined that his examination of 
the right thumb was completely normal.  

Analysis.  A well-grounded claim for service connection 
requires, at the least, a showing that the veteran now has 
the claimed disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Here, there is no competent medical evidence to 
establish the post-service presence of any residual 
disability of the right hand and thumb arising from service 
for which service connection could be granted.  While the 
1994 VA examination suggested the possible presence of a 
residual of the service injury, this was negated by the 
absence of any such residual on the VA examination in 1997.  
In the absence of competent evidence of a current disability, 
the claim for service connection is not well grounded.  

In addition, the Board would note that there was no showing 
in service of the presence of any chronic disability of the 
right hand or thumb such as that currently being claimed by 
the veteran.  The treatment received by the veteran in 
service is shown to have been for a transient condition, 
rather than for any chronic disability.  The veteran has 
indicated he was treated with ice and that no subsequent 
treatment was given.  Service separation examination in March 
1989 was also negative as to the presence of any residuals of 
a right hand and thumb injury.  

Further, a nexus between the currently claimed disorder and 
service has not been demonstrated.  The veteran has offered 
no competent (medical) evidence to support his claim as to 
current disability or nexus between the claimed disability 
and service; and as a layman, he is not competent to render a 
medical opinion as to such existence or relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, a 
careful review of the record shows that the veteran has 
failed to meet any of the criteria for a well-grounded claim 
as set out above.  See Rabideau; Caluza.  

Although the Board considered and denied the appellant's 
claims on a basis different from that of the RO, which denied 
the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  


Increased Rating Criteria.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Under Code 7819, skin growths may be rated as scars.  A 10 
percent disability evaluation will be assigned for a 
superficial scar which is tender and painful on objective 
demonstration or that is poorly nourished with repeated 
ulceration.  Scars are also rated on limitation of the 
function of the part affected.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805  (1998). 

The veteran's skin condition may also be rated as eczema.  A 
noncompensable rating for eczema requires slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  With exfoliation, exudation or itching, 
involving an exposed surface or extensive area a 10 percent 
rating is warranted.  A 30 percent rating is provided where 
there is exudation or constant itching, extensive lesions or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Factual Background.  The veteran has been service connected 
for a skin condition classified as cyst (sic) of the back of 
the head.  Cysts were noted in service in conjunction with 
treatment for dermatologic conditions variously assessed as 
acneform eruptions with keloid formation and folliculitis.  

On initial VA general medical examination in 1990, the 
veteran gave a history of recurring cysts of the scalp in the 
occipital area for several years.  The veteran reported that 
these cysts were occasionally painful and productive of some 
infected discharge.  Examination revealed two 1 cm areas in 
the occiput with slightly raised, irregular surfaces.  There 
was no evidence of discharge or secondary infection.  The 
cysts were under the veteran's hair and not visible.  
Pertinent diagnosis was infected cysts, scalp.  A rating 
action in October 1990 awarded service connection for cyst 
(sic) on back of head and assigned a noncompensable rating 
from July 1, 1989.  This dermatologic condition has remained 
rated as noncompensable since that time.  

In June 1997, the veteran filed a claim for increase 
referencing VA outpatient treatment records from the 
dermatology clinic.  

VA outpatient treatment records show the veteran is seen 
primarily in the allergy clinic, but has also had continuing 
dermatologic treatment to include injections.  In April 1996, 
it was noted that the veteran had 4 to 5 cystic nodules of 
the posterior scalp with some scarring and fibrosis.  The 
impression was folliculitis.  The veteran was to return to 
the clinic in three months.  In November 1996, it was noted 
that the veteran had had multiple courses of antibiotics in 
the past.  On examination, a few papules and slight scarring 
of the scalp was noted.  The examiner's impression was 
folliculitis/acne keloidalis.  The veteran was to return to 
the clinic in four months.  

In July 1997, it was noted that the veteran was doing well.  
On examination keloidal papules/folliculitis of the occipital 
scalp was noted.  In November 1997, the veteran was again 
said to be doing well with only a few hypertrophic papules on 
the back of his scalp.  The impression was acne keloidalis 
nuchae and the veteran was advised to avoid short haircuts.  

On VA examination in March 1998, the veteran provided a 
history of his dermatologic condition.  The examiner noted 
the recent acne diagnosis.  He reported that the veteran's 
condition had been effectively controlled by intralesional 
injection and topical cream.  On careful examination of the 
scalp and neck no active acne was noted.  Some hyperpigmented 
areas were noted indicating active acne in the past.  Acne by 
history was the diagnosis.  

Analysis.  The veteran has submitted a well-grounded claim 
for an increased rating within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has submitted a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).  

In evaluating the veteran's claim for increase, the Board is 
not limiting its consideration to the symptoms associated 
with the veteran's cysts of the occipital scalp, but rather 
is considering all demonstrated dermatologic symptoms of the 
scalp regardless of their source.  

However, the current findings do not show that the veteran's 
scalp condition is productive of symptomatology which would 
warrant a compensable rating under any of the above cited 
codes.  There is no objective demonstration of tenderness or 
pain on examination nor is poor nourishment with repeated 
ulceration shown as required for compensable ratings under 
Codes 7803 and 7804.  There is also no showing that the 
veteran's condition interferes with the function of the part 
affected as required for a compensable evaluation under Code 
7805.  As noted above, when the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  

Further, as noted above, the veteran's condition may also be 
evaluated as eczema; however, there is no demonstration of 
the exfoliation, exudation or itching, involving an exposed 
surface or extensive area, which would warrant a compensable 
rating under Code 7806.  The veteran's condition is limited 
to the scalp and neck and for the most part is covered by his 
hair.

While the clinical data show the veteran requires continuing 
treatment for control of his condition, the data also show 
that his condition is amenable to treatment as reflected by 
the two 1997 notes showing that the veteran was doing well 
and the most recent examination report of March 1998, which 
contained no significant findings with respect to the 
veteran's service-connected condition.  Thus, there is no 
basis for a compensable rating under any applicable criteria.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for residuals of a right 
hand and thumb injury, the claim is denied.  

Entitlement to an increased (compensable) rating for a skin 
condition, classified as cysts of the back of the head, is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

